DETAILED ACTION
Claims 5-10 are pending, and claims 5-8 and 10 are currently under review.
Claim 9 is withdrawn.
Claims 1-4 are cancelled.
Claim 10 is newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.

Response to Amendment
The amendment filed 7/29/2022 has been entered.  Claims 5-9, and newly submitted claim(s) 10, remain(s) pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawatari et al. (US 2014/0083576) in view of Iseda et al. (US 2004/0206427), and alternatively further in view of Hidaka et al. (US 2009/0084151).
Regarding claim 5, Sawatari et al. discloses an austenitic steel pipe [abstract], wherein said steel pipe has composition as seen in table 1 below [0055-0073].  Sawatari et al. further teaches a tensile yield strength of at least 689 MPa and compressive/tensile yield ratio of 0.9 to 0.11 [abstract].  The examiner notes that the aforementioned disclosure of Sawatari et al. overlaps with the disclosed composition and properties as claimed.  See MPEP 2144.05(I).  
Sawatari et al. does not expressly teach an Al inclusion or claimed grain size and mixed grain limitations.  Iseda et al. discloses an austenitic steel tube [abstract]; wherein Al is included in an amount of 0.0005 to 0.03 weight percent as a deoxidizing element [0068-0069].  Iseda et al. further teaches that it is known to limit a grain size number to be preferably 4-5 and obtain completely uniform grains with a mixed grain ratio of zero percent in order to improve mechanical properties such as ductility and creep rupture strength [0091].  Iseda et al. further discloses controlling the grain sizes by controlling the steel composition, such that one of ordinary skill would have reasonably known how to obtain the aforementioned grain parameters in view of Iseda et al [0036-0037].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of Sawatari et al. by including Al for a deoxidizing effect and controlling the grain size parameters to improve mechanical properties as stated previously.
The examiner notes that the limitation of an outer tube diameter is merely a recitation of a particular shape and size, which is an engineering design consideration that is considered to be obvious absent new or unexpected results because one of ordinary skill would have reasonably been able to determine a desired tube size based on the desired tube application.  See MPEP 2144.04(IV)(A-B).  Alternatively, Iseda et al. further teaches an outer diameter of 175 mm [0112].  Alternatively, the aforementioned prior art does not expressly teach an outer tube diameter as claimed.  Hidaka et al. discloses that commercial stainless steel pipes have an outer diameter of 200 mm [0032].  Thus, it would have been obvious to modify the steel of the aforementioned prior art by specifying an outer diameter of 200 mm because this is the size of commercial pipes as taught by Hidaka et al.
Table 1.
Element (wt.%)
Claim 5 (wt.%)
Sawatari et al. broad (wt.%)
C
0.004 – 0.03
0 – 0.03
Si
0 – 1
0 – 1
Mn
0.3 – 2
0.3 – 5
P
0 – 0.03
0 – 0.03
S
0 – 0.002
0 – 0.03
Al
0.001 – 0.1
0.0005 – 0.03 (Iseda et al.)
Cu
0.5 – 1.5
0 – 3
Ni
25 – 55
23 – 52
Cr
20 – 30
20 – 30
Mo
2 – 10
0 – 9
N
0.005 – 0.1
0.005 – 0.5
Ti
0 – 0.8
0
W
0 – 0.3
0
Nb
0 – 0.05
0
Ca
0 – 0.01
0 – 0.01
Mg
0 – 0.01
0 – 0.01
Nd
0 – 0.05
REM: 0 – 0.2
Fe & Impurities
Balance
Balance


Regarding claim 6, the aforementioned prior art discloses the steel of claim 5 (see previous).  Iseda et al. further teaches including Ti from 0.002 to 0.01 weight percent for precipitation strengthening [0057-0058].  Therefore, it would have been further obvious to modify the steel of Sawatari et al. by including Ti for precipitation strengthening as taught by Iseda et al.  The examiner notes that the overlap between the Ti of Iseda et al. and that of the instant claim is prima facie obvious.  See MPEP 2144.05(I).
Regarding claims 7-8 and 10, the aforementioned prior art discloses the steel of claims 5-6 (see previous).  The examiner notes that the Ca, Mg, RE, and Al inclusions of Sawatari et al. and Iseda et al. as shown in table 1 above further overlap with the claimed ranges.  See MPEP 2144.05(I).

Claims 5, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawatari et al. (US 2014/0083576) in view of Carvill (1993, Mechanical engineer’s data handbook) and Moriwaki et al. (JP2012200762, machine translation referred to herein), and alternatively further in view of Hidaka et al. (US 2009/0084151).
Regarding claim 5, Sawatari et al. discloses an austenitic steel pipe [abstract], wherein said steel pipe has composition as seen in table 2 below [0055-0073].  Sawatari et al. further teaches a tensile yield strength of at least 689 MPa and compressive/tensile yield ratio of 0.9 to 0.11 [abstract].  The examiner notes that the aforementioned disclosure of Sawatari et al. overlaps with the disclosed composition and properties as claimed.  See MPEP 2144.05(I).  
Sawatari et al. does not expressly teach an Al inclusion as claimed.  Carvill discloses that it is known to include Al in steel in an amount of up to 2 weight percent as a deoxidizer to increase resistance to oxidation and scaling [p.222].  Therefore, it would have been obvious to modify the steel of Sawatari et al. by including Al as a deoxidizer as taught by Carvill.  The examiner notes that the overlap between the Al amount of Carvill and that of the instant claim is prima facie obvious.  See MPEP 2144.05(I).
Sawatari et al. does not teach the claimed grain size and mixed grain limitations.  Moriwaki et al. discloses an austenitic steel tube [abstract, 0001]; wherein it is known to avoid mixed grains and achieve a uniform grain size number of greater than 5 such that good mechanical and corrosion properties can be achieved even for large diameter austenitic steel pipes containing Ti or Nb [0045, 0047].  Moriwaki et al. expressly discloses obtaining these features by controlling heat treatment parameters [0024-0029].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of Sawatari et al. by controlling heating parameters to obtain uniform grain sizes of greater than 5 such that good properties can be obtained as explained above.  The examiner notes that an absence of mixed grains as taught by Moriwaki et al. corresponds to a mixed grain ratio of 0%, which meets the instantly claimed range.  See MPEP 2131.03.  The examiner further notes that the overlap between the grain size range of Moriwaki et al. and that as claimed is prima facie obvious.  See MPEP 2144.05(I).
The examiner notes that the limitation of an outer tube diameter is merely a recitation of a particular shape and size, which is an engineering design consideration that is considered to be obvious absent new or unexpected results because one of ordinary skill would have reasonably been able to determine a desired tube size based on the desired tube application.  See MPEP 2144.04(IV)(A-B).  Alternatively, Iseda et al. further teaches an outer diameter of 175 mm [0112].  Alternatively, the aforementioned prior art does not expressly teach an outer tube diameter as claimed.  Hidaka et al. discloses that commercial stainless steel pipes have an outer diameter of 200 mm [0032].  Thus, it would have been obvious to modify the steel of the aforementioned prior art by specifying an outer diameter of 200 mm because this is the size of commercial pipes as taught by Hidaka et al.
Table 2.
Element (wt.%)
Claim 5 (wt.%)
Sawatari et al. broad (wt.%)
C
0.004 – 0.03
0 – 0.03
Si
0 – 1
0 – 1
Mn
0.3 – 2
0.3 – 5
P
0 – 0.03
0 – 0.03
S
0 – 0.002
0 – 0.03
Al
0.001 – 0.1
0 – 2 (Carvill)
Cu
0.5 – 1.5
0 – 3
Ni
25 – 55
23 – 52
Cr
20 – 30
20 – 30
Mo
2 – 10
0 – 9
N
0.005 – 0.1
0.005 – 0.5
Ti
0 – 0.8
0
W
0 – 0.3
0
Nb
0 – 0.05
0
Ca
0 – 0.01
0 – 0.01
Mg
0 – 0.01
0 – 0.01
Nd
0 – 0.05
REM: 0 – 0.2
Fe & Impurities
Balance
Balance


Regarding claims 7 and 10, the aforementioned prior art discloses the steel of claim 5 (see previous).  The examiner notes that the Ca, Mg, RE, and Al inclusions of Sawatari et al. and Carvill as shown in table 2 above further overlap with the claimed ranges.  See MPEP 2144.05(I).
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawatari et al. (US 2014/0083576) in view of Carvill (1993, Mechanical engineer’s data handbook) and Moriwaki et al. (JP2012200762, machine translation referred to herein), and alternatively further in view of Hidaka et al. (US 2009/0084151) as applied to claims 5 and 7 above, and further in view of ASM Handbooks (2008, Austenitic stainless steels).
Regarding claims 6 and 8, the aforementioned prior art discloses the steel of claims 5 and 7 (see previous).  The aforementioned prior art does not teach further inclusions of Ti, W, and/or Nb as claimed.  ASM Handbooks discloses that it is known to include Ti and/or Nb in austenitic stainless steels in amounts of four times or eight times the C amount, respectively, in order to desirably stabilize C [p.78].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of Sawatari et al. by including Ti and/or Nb as taught by ASM Handbooks in order to stabilize C.  The examiner notes that the aforementioned disclosure of ASM Handbooks corresponds to amounts of Ti and/or Nb of approximately up to 0.12 weight percent and up to 0.24 weight percent, respectively, which overlaps with the instantly claimed ranges.  See MPEP 2144.05(I).

Response to Arguments
Applicant's arguments, filed 7/29/2022, have been fully considered but they are not persuasive.
Applicant argues that the Nb amount required by Iseda et al. contradicts the Nb amount of the instant claim.  In response, the examiner notes that the Nb amount of 0.1 to 1 weight percent Nb is merely taught by Iseda et al. to improve creep strength, which was not relied upon in the previous and current rejections [0063].  Rather, Iseda et al. further expressly teaches that uniform grain structure is obtained by controlling O and Ti [0036], wherein undissolved carbonitrides of Ti are avoided due to precipitation of Nb carbonitrides [0037].  This general teaching makes no reliance upon the above mentioned Nb amount of 0.1 to 1 weight percent, and the examiner submits that one of ordinary skill would understand that any amount of Nb present in the steel would naturally form carbonitride precipitates as required by Iseda et al.  In other words, the examiner cannot consider the aforementioned Nb amount of Iseda et al. to be required to achieve the uniform grain structure of Iseda et al. absent specific evidence or reasoning to the contrary.  
The examiner’s position is further bolstered by the disclosure of Iseda et al. wherein uniform grain structure is still achieved even when Nb falls outside of the disclosed range of Iseda et al. [0121].  This teaching shows that the specific Nb amount of 0.1 to 1 weight percent of Iseda et al. is not required to achieve uniform grains, contrary to applicants’ allegations.
Applicant then argues that Iseda et al. merely teaches Al for deoxidation, which is not required in Sawatari et al. because Sawatari et al. already teaches Si and Mn for deoxidation.  The examiner cannot concur.  Although Sawatari et al. does indeed teach Si and Mn for deoxidation, one of ordinary skill would understand that further inclusions can be included to further improve deoxidation if necessary.  Since Sawatari et al. does not teach away from Al in any way or criticize any effects of further oxidation outside those achieved by Si and Mn, the examiner cannot concur.
Applicants’ arguments are further moot in view of the new grounds of rejection above.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734